DETAILED ACTION
Summary
Claims 1-21 are pending in the application. Claims 3-8, 12-14, 15, and 19 are rejected under 35 USC 112(b). Claims 1-9, 15-21 are rejected under 35 USC 101. Claims 1, 2, 15-16, and 20-21 are rejected under 35 USC 102(a)(1) Claims 3-9, 17-19 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-13 objected to because of the following informalities:
Claim 8 recites “that obtains an ultrasound image inside a blood vessel”. It should recite “configured to obtain an ultrasound image inside a blood vessel”.
Claim 9 recites “the at one medical image” in line 6. It should recite “the at least one medical image”.
Claim 9 recites “a medical imaging device” in line 7. It should recite “a medical imaging device of the plurality of medical imaging devices”.
Claim 9 recites “the image decision condition” in lines 7-8 and 9. It should recites “the certain image decision condition”.
Claim 10 recites “the image decision condition” in line 13-14, line 17, and line 22. It should recite “the certain image decision condition”.
Claim 11 recites “the image decision condition” in lines 11-12 and line 15. It should recites “the certain image decision condition”.
Claim 12 recites “the image decision condition” in lines 18, line 21, and line 29. It should recites “the certain image decision condition”.
Claim 13 recites “the image decision condition” in lines 14. It should recites “the certain image decision condition”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 12-14, 15, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the movable camera” in line 2. It is not clear if this is referring to “the at least one movable camera”, or if this is referring to only one of the at least one movable camera. Clarification is required. For the purposes of examination, the latter definition will be used. 
Claim 4 recites “the movable camera” in line 2. It is not clear if this is referring to “the at least one movable camera”, or if this is referring to only one of the at least one movable camera. Clarification is required. For the purposes of examination, the latter definition will be used. 
Claim 4 recites “wherein the movable camera is attached to a treatment tool used in a medical procedure”. The movable camera is defined as a “wearable camera” in claim 3. It is not clear how a wearable camera could be attached to a treatment device. Clarification is required. For the purposes of examination, the claim will be interpreted as the movable camera referring to a different camera than the movable camera set forth in claim 3.
Claim 5 recites “the movable camera” in line 2. It is not clear if this is referring to “the at least one movable camera”, or if this is referring to only one of the at least one movable camera. Clarification is required. For the purposes of examination, the latter definition will be used. 
Claim 6 recites “the movable camera” in line 2. It is not clear if this is referring to “the at least one movable camera”, or if this is referring to only one of the at least one movable camera. Clarification is required. For the purposes of examination, the latter definition will be used. 
Claim 7 recites “the movable camera” in line 2. It is not clear if this is referring to “the at least one movable camera”, or if this is referring to only one of the at least one movable camera. Clarification is required. For the purposes of examination, the latter definition will be used. 
Claim 8 recites “the movable camera” in line 2. It is not clear if this is referring to “the at least one movable camera”, or if this is referring to only one of the at least one movable camera. Clarification is required. For the purposes of examination, the latter definition will be used. 
Claim 12 recites “an observation target” in line 3. It is not clear if this is referring to the same “observation target” as set forth in claim 9, or if this is setting forth a new observation target. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 12 recites “an observation target” in line 5. It is not clear if this is referring to the same “observation target” as set forth in claim 9, the “observation target” set forth in line 3, or if this is setting forth a new observation target. Clarification is required. For the purposes of examination, the “observation target” will be interpreted as referring to the “observation target” set forth in claim 9.
Claim 12 recites “a leading end of an arm” in lines 5-6. It is not clear if this is referring to “a leading end of an arm” set for in line 3, or if it is setting forth a new leading end of an arm. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 12 recites “a focus point of the endoscope camera” in line 19. It is not clear if this is referring to “a focus point of the endoscope camera” set forth in line 13, or if this is setting forth a new focus point of the endoscope camera. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 13 recites the limitation "the medical image filtering device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It should recite “the medical image control device”.
Claim 15 recites “a plurality of medical imaging devices” in line 4. It is not clear if this is referring to “a plurality of medical imaging devices” set forth in claim 1, or if this is setting forth a new plurality of medical imaging devices. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 19 recites “the medical imaging device status information includes occlusion information”. It is not clear is the “occlusion information” is a type of “three dimensional information”, or if the occlusion information is medical imaging device status information in addition in addition to the “three dimensional information”. Clarification is required. For the purposes of examination, the former definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 15-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of a mental process. This judicial exception is not integrated into a practical application because the addition of generic computer components implementing the abstract idea does not integrate the judicial exception into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step is merely adding insignificant post solution activity.
Claim 1 recites the step of “to select at least one medical image from among a plurality of medical images obtained by a plurality of medical imaging devices, the selection being based on medical imaging device status information that includes three dimensional information of at least one of the plurality of medical imaging devices”. This is a mental process as a human could reasonably select a medical image based on medical imaging device status information. 
The additional step of “output the selected at least one medical image from the plurality of medical images obtained by the plurality of medical imaging devices” does not integrate the judicial exception into a practical application. The step is an insignificant post solution activity of outputting data. This limitation is recited at a high level of generality, and the processing circuitry would necessarily output the selected data in order to do anything with the selected data. “Processing circuitry” is considered a generic computer component, and merely implementing the abstract idea of selecting an image on a generic computer system has not been found to integrate the abstract idea in a practical application. The claim limitations do not amount to significantly more than the judicial exception. The mere use of a processor to perform the abstract idea no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of outputting is merely an insignificant post solution activity of outputting data, which is necessarily done with all data. When view alone and in combination, the claim limitations do not amount to significantly more than the recited judicial exception. Therefore, the claim is not patent eligible.
Claim 2 merely limits the device that the selected image could be taken by, and is merely connecting the abstract idea to a field of use in a tokenized fashion. Merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).
Claim 3 merely limits the device that the selected image could be taken by, and is merely connecting the abstract idea to a field of use in a tokenized fashion. Merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).
Claim 4 merely limits the device that the selected image could be taken by, and is merely connecting the abstract idea to a field of use in a tokenized fashion. Merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).
Claim 5 merely limits the device that the selected image could be taken by, and is merely connecting the abstract idea to a field of use in a tokenized fashion. Merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).
Claim 6 merely limits the device that the selected image could be taken by, and is merely connecting the abstract idea to a field of use in a tokenized fashion. Merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).
Claim 7 merely limits the device that the selected image could be taken by, and is merely connecting the abstract idea to a field of use in a tokenized fashion. Merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).
Claim 8 merely limits the device that the selected image could be taken by, and is merely connecting the abstract idea to a field of use in a tokenized fashion. Merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).
Claim 9 recites a determining step based on an image decision condition, and selecting the image based on the image decision condition. This is an abstract idea that can reasonably be done in the human mind. The claim recites no additional limitation that either not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
Claim 15 is further limiting the abstract idea. This abstract idea can reasonably be done in the human mind, and the claim contains no features which either integrates the abstract idea into a practical application or amounts to significantly more than the judicial exception.
Claim 16 is further specifying the type of three dimensional information which is used for the selecting. This is further limiting the abstract idea of reviewing data for a selection, and further specifying the type of data is merely tying the abstract idea to a particular field of use, and merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)). For similar reasons, it does not amount to significantly more than the judicial exception.
Claim 17 recites discarding the medical images that are not output. This is merely an insignificant post solution activity of the selection, and does not meaningfully limit the abstract idea of selecting the image, and is only tangentially related to the invention.  Therefore, the limitation neither integrates the abstract idea into a practical application, nor amounts to significantly more than the judicial exception.
Claim 18 recites “to filter any remaining medical images of the plurality of medical images that are not selected by the processing circuitry by selectively displaying or recording only the selected at least one medical image”. This is merely an insignificant post solution activity of the selection, and does not meaningfully limit the abstract idea of selecting the image, and is only tangentially related to the invention. Therefore, the limitation neither integrates the abstract idea into a practical application, nor amounts to significantly more than the judicial exception.
Claim 19 is merely further specifying the information which is used for the selecting. This is further limiting the abstract idea of reviewing data for a selection, and further specifying the type of data is merely tying the abstract idea to a particular field of use, and merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).
Claim 20 recites the step of “selecting at least one medical image from among a plurality of medical images obtained by a plurality of medical imaging devices, the selection being based on medical imaging device status information that includes three dimensional information of at least one of the plurality of medical imaging devices”. This is a mental process as a human could reasonably select a medical image based on medical imaging device status information. The additional step of “outputting the selected at least one medical image from the plurality of medical images obtained by the plurality of medical imaging devices” is an insignificant post solution activity of outputting data. This limitation is recited at a high level of generality, and the processing circuitry would necessarily output the selected data in order to do anything with the selected data. “Processing circuitry” is considered a generic computer component, and merely implementing the abstract idea of selecting an image on a generic computer system has not been found to integrate the abstract idea in a practical application. The claim limitations do not amount to significantly more than the judicial exception. The mere use of a processor to perform the abstract idea no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of outputting is merely an insignificant post solution activity of outputting data, which is necessarily done with all data. When view alone and in combination, the claim limitations do not amount to significantly more than the recited judicial exception. Therefore, the claim is not patent eligible.
Claim 21 recites the step of “to select at least one medical image from among a plurality of medical images obtained by a plurality of medical imaging devices, the selection being based on medical imaging device status information that includes three dimensional information of at least one of the plurality of medical imaging devices”. This is a mental process as a human could reasonably select a medical image based on medical imaging device status information. The additional step of “output the selected at least one medical image from the plurality of medical images obtained by the plurality of medical imaging devices” is an insignificant post solution activity of outputting data. This limitation is recited at a high level of generality, and the processing circuitry would necessarily output the selected data in order to do anything with the selected data. The features of “a plurality of medical imaging devices” is directed to an insignificant pre-solution activity of gathering data, as data medical images must be obtained by medical imaging devices. “Processing circuitry” is considered a generic computer component, and merely implementing the abstract idea of selecting an image on a generic computer system has not been found to integrate the abstract idea in a practical application. The claim limitations do not amount to significantly more than the judicial exception. The mere use of a processor to perform the abstract idea no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of outputting is merely an insignificant post solution activity of outputting data, which is necessarily done with all data. “Medical Imaging devices” to obtain medical imaging data are well understood, routine, and conventional in the art, as is shown by the Specification [0003]. When view alone and in combination, the claim limitations do not amount to significantly more than the recited judicial exception. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15-16, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gildenberg et al. (U.S Patent 5,961,456).
Regarding Claim 1, Gildenberg teaches a medical control device for a medical imaging system, comprising: 
processing circuitry (Fig. 1, 10) (Col 3, lines 31-40) configured to select at least one medical image (Fig. 1, 15) (Col 4, lines 18-32) from among a plurality of medical images obtained by a plurality of medical imaging devices (Col 3, lines 58-65) (Fig. 3, M and the other imaging modalities described Col 3, lines 62-66 are considered the plurality of imaging devices), 
the selection being based on medical imaging device status information lines that includes three dimensional information (Position Microscope M) (Col 6, lines 14-41) of at least one of the plurality of medical imaging devices (Col 6-7, lines 61-21), and 
output the selected at least one medical image from the plurality of medical images obtained by the plurality of medical imaging devices (Col 7, lines 13-21) (Fig. 3, 71).
Regarding Claim 2, Gildenberg discloses the invention substantially as claimed. Gildenberg further teaches wherein the plurality of imaging devices includes at least one movable camera (Fig. 3, 61+62) (Col 6, lines 51-60) (as the cameras are connected to a movable microscope (Col 6, lines 4-12), they are considered movable cameras).
Regarding Claim 15, Gildenberg further teaches wherein the processing circuitry is further configured to select at least two medical images from among the plurality of medical images obtained by a plurality of medical imaging devices (Fig. 3, 70, 71, 76a, 77b, 78) (Col 7, lines 13-21) (Col 7, lines 31-39).
Regarding Claim 16, Gildenberg discloses the invention substantially as claimed. Gildenberg further teaches wherein the three dimensional information of the imaging device status information further includes information about at least one of a three dimensional location and a three dimensional posture of at least one of the plurality of medical imaging devices (Col 6, lines 18-23).
Regarding Claim 20, Gildenberg discloses a medical control method, comprising: 
selecting at least one medical image (Fig. 1, 15) (Col 4, lines 18-32) from among a plurality of medical images obtained by a plurality of medical imaging devices (Col 3, lines 58-65) (Fig. 3, M and the other imaging modalities described Col 3, lines 62-66 are considered the plurality of imaging devices), 
the selecting being based on medical imaging device status information that includes three dimensional information (Position Microscope M) (Col 6, lines 14-41) of at least one of the plurality of medical imaging devices (Col 6-7, lines 61-21); and 
outputting the selected at least one medical image from the plurality of medical images obtained by the plurality of medical imaging devices (Col 7, lines 13-21) (Fig. 3, 71).
Regarding Claim 21, Gildenberg discloses a medical imaging and control system, comprising: 
a plurality of medical imaging devices (Col 3, lines 58-66); and
processing circuitry (Fig. 1, 10) (Col 3, lines 31-40) configured to select at least one medical image (Fig. 1, 15) (Col 4, lines 18-32) from among a plurality of medical images obtained by the plurality of medical imaging devices (Col 3, lines 58-65) (Fig. 3, M and the other imaging modalities described Col 3, lines 62-66 are considered the plurality of imaging devices), 
the selection being based on medical imaging device status information that includes information about a three-dimensional posture (Position and orientation Microscope M) (Col 6, lines 14-41) of at least one of the plurality of medical imaging devices  (Col 6-7, lines 61-21), and 
output the selected at least one medical image from the plurality of medical images obtained by the plurality of medical imaging devices (Col 7, lines 13-21) (Fig. 3, 71).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gildenberg in view of Cosman et al. (U.S PGPub 2004/0138556 A1).
Regarding Claim 3, Gildenberg teaches the invention substantially as claimed. Gildenberg fails to explicitly teach wherein the movable camera is a wearable camera.
Cosman teaches a medical camera system (Abstract). This system contains a movable camera that is a wearable camera [0033]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gildenberg to include a wearable camera, as taught by Cosman, as this provides an effective way of aligning viewing direction with surgical target, thereby reducing the confusion if the physician moves during surgery, as recognized by Cosman [0006]-[0007].
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Cosman further teaches that the treatment tool can be an endoscope [0029], and the endoscope contains a camera (by having a field of view the endoscope contains a camera) [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gildenberg to include camera attached in to the treatment tool, as taught by Cosman, as this provides an effective way of aligning viewing direction with surgical target, thereby reducing the confusion if the physician moves during surgery, as recognized by Cosman [0006]-[0007].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gildenberg in view of Shioda et al. (U.S Patent 8,221,304 B2).
Regarding Claim 5, Gildenberg teaches the invention substantially as claimed. Gildenberg further teaches wherein the movable camera is a microscope camera that obtains an image of an observation target with a microscope (Col 6-7, lines 51-12).
Gildenberg fails to explicitly teach that the microscope is attached to a leading end of an arm.
Shioda teaches a combined microscopic and endoscopic system (Abstract). This system contains a microscope (Fig. 6, 104) (Col 7, lines 44-56) at the leading end of an arm (Fig. 6, 103) (Col 11, lines 13-18).
It would have been obvious to one of ordinary skill in the art before thee effective filing date to modify the system of Gildenberg so the microscope is at the leading end of an arm, as taught by Shioda, because the arm allows the microscope to freely lock in place or move, thereby allowing the system to avoid the microscope image interfering with the endoscopic image, as recognized by Shioda (Col 1, lines 51-59).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. While Gildenberg states the systems could contain endoscopes (Col 5, lines 27-37), Gildenberg fails to explicitly teach wherein the movable camera is an endoscope camera that obtains an image of an observation target with an endoscope being attached to a leading end of an arm.
Shioda teaches further teaches that the system can contain an imaging endoscope (Fig. 6, 121) (Col 11, lines 4-12) attached to the leading end of an arm (Fig. 6, 122) (Col 11, lines 44-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include an endoscopic imager attached to a leading end of the arm, as taught by Shioda, because this allows the system to image dead angle areas which are unable to be imaged by the microscope, thereby increasing the effective field of view, as recognized by Shioda (Col 1, lines 47-50).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gildenberg in view Strommer et al. (U.S PGPub 2008/0183071 A1)
Regarding Claim 7, the Gildenberg teaches the invention substantially as claimed. While Gildenberg teaches the images can be X-Ray image (Col 3, lines 58-65), Gildenberg is silent regarding wherein the movable camera is an X-ray camera that obtains an X-ray tomographic image while moving relative to a patient body.
Strommer teaches a system for determining the location of a tip of a medical instruments (Abstract). This system contains an x-ray camera which obtains x-ray images (Fig. 1, 132) [0038] while moving relative to a patient body (Fig. 1, 136) [0043]. These images can be tomographic images [0104].
It would have been obvious to one of ordinary skill in the art to substitute the x-ray system of Gildenberg with an x-ray system which obtains x-ray tomographic images while moving, as taught by Strommer, as the substitution for one known x-ray imaging system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an x-ray camera are reasonably predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gildenberg in view of in view of Moll (U.S PGPub US 2007/0197896 A1) .
Regarding Claim 8, the system of Gildenberg teaches the invention substantially as claimed. While Gildenberg suggests the images could be ultrasound, Gildenberg fails to explicitly teach wherein the movable camera is an ultrasound that obtains an ultrasound image inside a blood vessel while moving a catheter provided with a transducer on a leading end, inside the blood vessel.
Moll teaches a robotic surgery system (Abstract). This system obtains ultrasound images with a transducer on the leading end (Fig. 142, 510) inside a blood vessel [0264]-[0265].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the ultrasound of Gildenberg with an ultrasound to obtain ultrasound images inside a blood vessel while moving, as taught by Strommer, as the substitution for one known ultrasound system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using IVUS are reasonably predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gildenberg in view of Agusanto et al. (U.S PGPub 2007/0236514 A1).
Regarding Claim 9, Gildenberg teaches the invention substantially as claimed. Gildenberg fails to explicitly wherein the processing circuitry is further configured to determine whether or not a status of at least one of the plurality of medical imaging devices satisfies a certain image decision condition based on the imaging device status information, and select the at one medical image from among a plurality of medical images obtained by a medical imaging device that satisfies the image decision condition, and wherein the image decision condition is that an observation target is included in the medical image.
Agusanto teaches a medical imaging system (Abstract). This system determines the position of the a medical imaging device, determines if the medical imaging device is in the correct position for medical imaging, and selects and outputs the image taken at the position which satisfied the image decision condition [0050]. These viewpoints necessarily contain the observation target (so the calculated second image contains the observation target in the medical image) [0092].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to select a medical image obtained by a medical imaging device that satisfies the image decision condition, as taught by Agusanto, because this provides an improved method for generating stereoscopic images during a medical procedure, as recognized by Agusanto [0014].


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gildenberg in view of Murakami (JP 2015119323 A).
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. Gildenberg fails to explicitly teach wherein the processing circuitry is further configured to discard any medical images of the plurality of medical images obtained by the plurality of medical imaging devices that are not selected.
Murakami teaches a system for storing images (Abstract). This system only stores the obtained images selected by image selecting unit based on the orientation of the camera [0027]+[0051]. As only the selected images are saved, that implies the unselected images are discarded. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gildenberg to discard medical images obtained by a medical imaging devices that are not selected (e.g. because they are blurry), as taught by Murakami, because this insures that only desired images are stored [0052], thereby reducing the amount of memory used.
Regarding Claim 18, Gildenberg teaches the invention substantially as claimed. Gildenberg fails to explicitly teach wherein the processing circuitry is further configured to filter any remaining medical images of the plurality of medical images that are not selected by the processing circuitry by selectively displaying or recording only the selected at least one medical image.
Murakami teaches a system for storing images (Abstract). This system only stores the obtained images selected by image selecting unit based on the orientation of the camera [0027]+[0051]. As only the selected images are saved, that implies the unselected images are discarded. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gildenberg to discard medical images that are not selected (e.g. because they are blurry), as taught by Murakami, because this insures that only desired images are stored [0052], thereby reducing the amount of memory used.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gildenberg in view of Popovi (U.S PGPub 2015/0190204 A1).
Regarding Claim 19, the system of Gildenberg teaches the invention substantially as claimed. Gildenberg fails to explicitly teach wherein the medical imaging device status information includes occlusion information and images of the plurality of medical images having the occlusion information indicating surgical field occlusion are not selected.
Popovi teaches a system for planning a medical imaging trajectory (Abstract). This system plans the trajectory to minimize and eliminate occlusions of the target area by an endoscope [0017]-[0019].
It would have been obvious to one of ordinary skill in the art to modify the system of Gildenberg so the status information includes occlusion information, as taught by Popovi, because this allows the system to create an imaging plan that avoids the occlusion, thereby increasing the quality of the image, as recognized by Popovi [0003]+[0008]. It further would have been obvious to one of ordinary skill to not select image having the occlusion information because Popovi recognizes that images with occlusion information are inadequate for viewing the region of interest [0003].

Allowable Subject Matter
Claims 10-11, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 10-11 are not rejected under 35 USC 101 because they are integrated in a practical application as these claims are applying the judicial exception in a meaningful way beyond just tangentially connecting the abstract idea to a particular technological environment.
Claim 10 recites the medical control device according to claim 9, wherein the plurality of imaging devices includes a movable camera which is a point of view camera, and surgical field camera, which is installed in a stationary manner inside an operating room, the imaging device status information about the point of view camera includes information about the three-dimensional posture of the camera, the imaging device status information about the surgical field camera includes information about a distance between the surgical field camera and a focus point of the surgical field camera, and wherein the processing circuitry is further configured to determine, when the point of view camera is tilted by a certain angle or more, that the status of the point of view camera satisfies the image decision condition, determine, when the focus point of the surgical field camera is aligned with the observation target, that the status of the surgical field camera satisfies the image decision condition, and select the at least one medical image from among a plurality of medical images obtained by the point of view camera and from among a plurality of medical images obtained by the surgical field camera based on the respective status of the point of view camera and the surgical field camera satisfying the image decision condition.” These features, in combination with the features of the independent and intervening claims, are not reasonably taught by the prior art. Gildenberg fails to teach the plurality of imaging devices includes a point of view camera or a surgical field camera. While Cosman teaches a point of view camera, Cosman fails to teach that the tilt of the point of view camera is the image decision condition. Shioda, Strommer, Moll, Agusanto, and Popovi fail to reasonably teach either the point of view camera or the surgical field camera. While Murakami teaches a point of view camera and selecting images based on the tilt of the point of view camera, Moll does not teach a surgical field camera, or the focus of the surgical field camera satisfying the image decision condition. Furthermore, it is not clear how one of ordinary skill would obtain the claimed invention from the system of Gildenberg without improper hindsight. This invention provides a less computationally intensive way of obtaining useful images from a stream of medical images. Therefore, claim 10 provides a clear improvement over the prior art, and is non-obvious over the prior art.
Claim 11 recites “The medical control device according to claim 9, wherein the plurality of imaging devices includes a plurality of movable cameras, the imaging device status information about each of the plurality of movable cameras includes information about a position of the respective movable camera and information about a distance between the respective movable camera and a respective focus point of the movable camera, wherein when the respective focus point of the respective movable camera is aligned with the observation target, the control device determines that the status of the respective moving camera satisfies the image decision condition, and selects the at least one medical image from among a plurality of medical images obtained by the plurality of movable cameras based on the statuses of the plurality of movable cameras satisfying the image decision condition”. This invention, in combination with the features of the intervening claims, is not reasonably taught by the prior art. Gildenberg fails to teaches “wherein when the respective focus point of the respective movable camera is aligned with the observation target, the control device determines that the status of the respective moving camera satisfies the image decision condition, and selects the at least one medical image from among a plurality of medical images obtained by the plurality of movable cameras based on the statuses of the plurality of movable cameras satisfying the image decision condition”. Cosman does not teach selecting images based on a focus of the plurality of movable cameras aligning with an observation target. While Shioda discusses aligning the focus of the microscope with the target observation area, Shioda does not teach a plurality of imaging devices with information about the relative focus to each of the plurality of imaging device, and does not teach selecting imaging when the focus aligns with the observation target. Strommer, Moll, Agusanto, and Popovi fails to reasonably teach the claimed invention. When view as a whole, the claimed invention provides a less computationally intensive way of obtaining useful images from a stream of medical images. Therefore, claim 11 provides a clear improvement over the prior art, and is non-obvious over the prior art.

Claim 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-14 are not rejected under 35 USC 101 because they are integrated in a practical application as these claims are applying the judicial exception in a meaningful way beyond just tangentially connecting the abstract idea to a particular technological environment.
Claim 12 recites “The medical control device according to claim 9,  wherein the plurality of imaging devices includes a microscope camera that obtains an image of an observation target with a microscope attached to a leading end of an arm, and  an endoscope camera that obtains an image of an observation target with an endoscope attached to a leading end of an arm,  the imaging device status information about the microscope camera includes information about a position and information about a distance between the microscope camera and a focus point of the microscope camera,  the imaging device status information about the endoscope camera includes information about a position and information about a distance between the endoscope camera and a focus point of the endoscope camera, and wherein the processing circuitry is further configured to determine, when the focus point of the microscope camera is aligned with the observation target, that the status of the microscope camera satisfies the image decision condition, and determine, when a focus point of the endoscope camera is aligned with the observation target, that the status of the endoscope camera satisfies the image decision condition, and select the at least one medical image from among a plurality of medical images obtained by the microscope and from among a plurality of medical images obtained by the endoscope camera based on the respective status of the microscope camera and the endoscope camera satisfying the image decision condition”. This invention, in combination with the features of the intervening claims, is not reasonably taught by the prior art. Gildenberg fails to teaches “wherein the processing circuitry is further configured to determine, when the focus point of the microscope camera is aligned with the observation target, that the status of the microscope camera satisfies the image decision condition, and determine, when a focus point of the endoscope camera is aligned with the observation target, that the status of the endoscope camera satisfies the image decision condition, and select the at least one medical image from among a plurality of medical images obtained by the microscope and from among a plurality of medical images obtained by the endoscope camera based on the respective status of the microscope camera and the endoscope camera satisfying the image decision condition”. Cosman does not teach selecting images based on a focus of the plurality of movable cameras aligning with an observation target. While Shioda discusses aligning the focus of the microscope with the target observation area, Shioda does not teach a plurality of imaging devices with information about the relative focus to each of the plurality of imaging device, and does not teach selecting imaging when the focus aligns with the observation target. Strommer, Moll, Agusanto, and Popovi fails to reasonably teach the claimed invention. When view as a whole, the claimed invention provides a less computationally intensive way of obtaining useful images from a plurality of medical images. Therefore, claim 12 provides a clear improvement over the prior art, and is non-obvious over the prior art.
Claims 13 recite  “wherein the plurality of imaging devices includes an X-ray camera that obtains an X-ray tomographic image while moving relative to a patient body, and an ultrasound that obtains an ultrasound image inside a blood vessel while moving a catheter provided with a transducer for obtaining ultrasound images on a leading end inside the blood vessel, the imaging device status information about the X-ray camera includes information about a position of the X-ray camera, the imaging device status information about the ultrasound includes information about a position of the transducer, and  wherein the processing circuitry is further configured to determine, when the position of the X-ray camera corresponds to the position of the ultrasound, that the status of the X-ray camera satisfies the image decision condition, and select the at least one medical image from among an ultrasound image of the inside of the blood vessel obtained by the ultrasound and an X- ray tomographic image that includes a site being depicted by the ultrasound image from among a plurality of X-ray tomographic images depicting different sites in a body”. This, in combination with the other references, is not reasonably taught by the prior art. Gildenberg teaches a microscopic system, and while generally refers to X-ray and ultrasound, does not reasonably suggest the specifics of the claim. Agusanto teaches a stereoscopic system, and does not reasonably suggest the claims. While Strommer teaches an MPS system which tracks both an X-ray imager and a catheter, Strommer does not reasonably suggest the claim. Strommer does not teach “when the position of the X-ray camera corresponds to the position of the ultrasound, that the status of the X-ray camera satisfies the image decision condition, and select the at least one medical image from among an ultrasound image of the inside of the blood vessel obtained by the ultrasound and an X- ray tomographic image that includes a site being depicted by the ultrasound image from among a plurality of X-ray tomographic images depicting different sites in a body”. At best, Strommer suggests using the X-ray position information and the position information of a catheter tip to overlay a catheter on the X-ray image. Strommer does not reasonably suggest selecting a medical image from among an ultrasound image of the inside of the blood vessel and the X-ray image that includes the site depicted by the ultrasound image. Furthermore, it is not clear how one of ordinary skill would combine the references of Gildenberg, Agusanto, and Strommer to reach the claimed invention without improper hindsight. Moll teaches an ultrasonic catheter, but does not teaches the X-ray system.  Huennekens et al. (U.S PGPub 2014/0276684 A1) teaches co-registered IVUS and ultrasound images (Fig. 4). However, the images were not chosen based on the positon of the X-ray corresponding with the position of the ultrasound, the position of the X-ray camera is not used. When view as a whole, the claimed invention provides a less computationally intensive way of obtaining useful images from a plurality of medical images. Therefore, claim 13 provides a clear improvement over the prior art, and is non-obvious over the prior art. Claim 14 is dependent on claim 13, and would be allowable for substantially the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huennekens et al. (U.S PGPub 2014/0276684 A1), which teaches a co-registered IVUS and X-ray tomograph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/             Examiner, Art Unit 3793